Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 14, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi; Kosuke et al. (US 20140357058 A1) in view of Takagi; Kosuke et al. (US 20170051408 A1). Takagi (US 20140357058 A1) teaches a substrate processing apparatus (Figure 1,4), comprising: a process chamber (203; Figure 1,2) in which a process is performed to a substrate, the process including forming a film containing a main element; a first nozzle (233e; Figure 1,2,4) connected to a precursor supply system (232e,i,; 241e,i;243e,i; Figure 2-”oxygen containing gas supply system”; [0062]) to supply a precursor containing the main element to the substrate in the process chamber (203; Figure 1,2); and a second nozzle (233d; Figure 1,2,4) connected to a reactant supply system (232d,h;241d,h;243d,h; Figure 2-”oxygen containing gas supply system”; [0062]) to supply a reactant to the substrate in the process chamber (203; Figure 1,2), wherein the .
Takagi (US 20140357058 A1) further teaches:
The substrate processing apparatus (Figure 1,4) of claim 1, further comprising: a controller (121; Figure 1,3; [0052]) configured to control the precursor supply system (232e,i,; 241e,i;243e,i; Figure 2-”oxygen containing gas supply system”; [0062]) and the reactant supply system (232d,h;241d,h;243d,h; Figure 2-”oxygen containing gas supply system”; [0062]) so as to perform the process including forming the film containing the main element on the substrate in the process chamber (203; Figure 1,2) by performing a cycle (Figure 5) a predetermined number of times, the cycle (Figure 5) including: supplying the precursor to the substrate via the first nozzle (233e; Figure 1,2,4); and supplying the reactant to the substrate via the second nozzle (233d; Figure 1,2,4), as claimed by claim 7. It is noted that Applicant’s claim provides no chemical identity for the claimed gas 
The substrate processing apparatus (Figure 1,4) of claim 1, wherein the reactant supply system (232d,h;241d,h;243d,h; Figure 2-”oxygen containing gas supply system”; [0062]) configured to supply a first reactant and a second reactant as the reactant; wherein the substrate processing apparatus (Figure 1,4) further comprises a controller (121; Figure 1,3; [0052]) configured to control the precursor supply system (232e,i,; 241e,i;243e,i; Figure 2-”oxygen containing gas supply system”; [0062]) and the reactant supply system (232d,h;241d,h;243d,h; Figure 2-”oxygen containing gas supply system”; [0062]) so as to perform the process including forming the film containing the main element on the substrate in the process chamber (203; Figure 1,2) by performing a cycle (Figure 5) a predetermined number of times, the cycle (Figure 5) including: supplying the precursor to the substrate via the first nozzle (233e; Figure 1,2,4); supplying the first reactant to the substrate via the second nozzle (233d; Figure 1,2,4); and supplying the second reactant to the substrate via the first nozzle (233e; Figure 1,2,4), as claimed by claim 8. It is noted that Applicant’s claim provides no chemical identity for the claimed gas identities of “precursor” and “reactant”. The prior art “oxygen containing gas” is broad enough to read on Applicant’s “precursor” and “reactant”.
The substrate processing apparatus (Figure 1,4) of claim 1, wherein the reactant supply system (232d,h;241d,h;243d,h; Figure 2-”oxygen containing gas supply system”; [0062]) is configured to supply a first reactant and a second reactant as the reactant; wherein the substrate processing apparartus further comprises a controller (121; Figure 1,3; [0052]) configured to control the precursor supply system (232e,i,; 241e,i;243e,i; Figure 2-”oxygen 
Takagi (US 20140357058 A1) does not teach wherein an opening area of the first ceiling hole (233h; Figure 4-Applicant’s 251a; Figure 5B) is larger than an opening area of each of the plurality of first side holes (248e; Figure 4), wherein the opening area of the first ceiling hole (233h; Figure 4-Applicant’s 251a; Figure 5B) is larger than an opening area of the second ceiling hole (233h; Figure 4-Applicant’s 251b; Figure 5B) - claim 1.
Takagi (US 20140357058 A1) further does not teach:
The substrate processing apparatus (Figure 1,4) of claim 1, wherein a diameter of the first ceiling hole (233h; Figure 4-Applicant’s 251a; Figure 5B) is not less than two times and not more than eight times a diameter of each of the plurality of first side holes (248e; Figure 4), as claimed by claim 2. 
The substrate processing apparatus (Figure 1,4) of claim 1, wherein a diameter of the first ceiling hole (233h; Figure 4-Applicant’s 251a; Figure 5B) is not less than two times and 
Takagi; Kosuke et al. (US 20170051408 A1) was discussed in the prior action. Takagi; Kosuke et al. (US 20170051408 A1) teaches:
The substrate processing apparatus (Figure 1,4) of claim 1, wherein a diameter of the first ceiling hole (ceiling hole for Figure 8C-Applicant’s 251a; Figure 5B) is not less than two times and not more than eight times a diameter of each of the plurality of first side holes (250a-d; Figure 6A), as claimed by claim 2. The claimed range is required 2xDFSH ≤ DFCH ≤ 8xDFSH . Takagi at [0073] teaches the corresponding range – 1.1DFSH ≤ DFCH ≤ 25DFSH 
The substrate processing apparatus (Figure 1,4) of claim 1, wherein a diameter of the first ceiling hole (ceiling hole for Figure 8C-Applicant’s 251a; Figure 5B) is not less than two times and not more than eight times a diameter of each of the plurality of second side holes (250a-d; Figure 6A), as claimed by claim 4. The claimed range is required 2xDFSH ≤ DFCH ≤ 8xDFSH . Takagi at [0073] teaches the corresponding range – 1.1DFSH ≤ DFCH ≤ 25DFSH
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Takagi (US 20140357058 A1) to optimize Takagi (US 20140357058 A1) ceiling holes and/or side holes as taught by Takagi; Kosuke et al. (US 20170051408 A1).
Motivation for Takagi (US 20140357058 A1) to optimize Takagi (US 20140357058 A1) ceiling holes and/or side holes as taught by Takagi; Kosuke et al. (US 20170051408 A1) is for at least film thickness uniformity as taught by Tagaki (US 20170051408 A1 - [0072], [0077]). Further, it is well established that changes in apparatus dimensions are within the level of ordinary skill in the art.(Gardner v.  TEC Systems, Inc. , 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984),  cert. 
Response to Arguments
Applicant's arguments filed January 14, 2022 have been fully considered but they are not persuasive.
Applicant states:
“
Takagi 14 does not teach "the first nozzle includes a first ceiling hole provided at a ceiling portion of the first nozzle and opened upward in a vertical direction," "the second nozzle includes a second ceiling hole provided at a ceiling portion of the second nozzle and opened upward in a vertical direction," and "the opening area of the first ceiling hole is larger than an opening area of the second ceiling hole," as recited in claim 1
“
In response, the Examiner disagrees and reasserts that Takagi-14 teaches “wherein the first nozzle (233e; Figure 1,2,4) includes a first ceiling hole (233h; Figure 4-Applicant’s 251a; Figure 5B) provided at a ceiling portion of the first nozzle (233e; Figure 1,2,4) and opened upward in a vertical direction”, “the second nozzle (233d; Figure 1,2,4) includes a second ceiling hole (233h; Figure 4-Applicant’s 251b; Figure 5B) provided at a ceiling portion of the second nozzle (233d; Figure 1,2,4) and opened upward in a vertical direction” as stated above. Further, the Examiner agrees with Applicant, under the Examiner’s above and previously cited 103 at page 5 of the October 15, 2021 office action, that Takagi-14 does not teach “wherein the opening area of the first ceiling hole (233h; Figure 4-Applicant’s 251a; Figure 5B) is larger than an opening area of the second ceiling hole (233h; Figure 4-Applicant’s 251b; Figure 5B)”.

In other words, the Examiner’s position for the optimization of “ceiling holes and/or side holes as taught by Takagi” is the optimization of the relative dimension(s) of said holes. It is further noted that it is well established that changes in apparatus dimensions are within the level of ordinary skill in the art.(Gardner v. TEC Systems, Inc. , 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied , 469 U.S. 830, 225 USPQ 232 (1984); In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); See MPEP 2144.04).
Applicant states:
“
In arguendo, Takagi 17 does not teach "the first nozzle includes a first ceiling hole provided at a ceiling portion of the first nozzle and opened upward in a vertical direction," "the second nozzle includes a second ceiling hole provided at a ceiling portion of the second nozzle and opened upward in a vertical direction," and "the opening area of the first ceiling hole is larger than an opening area of the second ceiling hole," as recited in claim 1.
“
It is noted that Takagi-17 is not applied for the above quoted elements as Takagi-14 is already established as teaching these features. Takagi-17 is cited for clearly teaching a dimensional and 
Applicant states:
“
Further, even if one of ordinary skill in the art were to modify Takagi 17 to be upward as recited in claim 1, Takagi 17 would still be deficient. Takagi '17 discloses a feature in which a gas residence suppressing hole formed at the tip of the nozzle can be configured to have a larger size than a plurality of gas supply holes formed on the side surface of the nozzle. Specifically, as described in paragraphs [0070]-[0080], the larger the size of the gas residence suppressing hole formed in the nozzle is, the more the retention of the processing gas in the distal end portion of the nozzle can be suppressed, and thus the reaction ratio of the processing gas can be uniformly adjusted the distal end portion of the nozzle. Thus, the two nozzles would be provided with identically sized ceiling holes. In other words, even if both inventions are combined, the feature that the sizes of the respective ceiling holes formed in the tops of the two nozzles are different from each other cannot be conceived.
“

Applicant states:
“
Additionally, the nozzles 233d and 233e of Takagi '14 are nozzles for commonly supplying the reactant oxygen-containing gas, i.e., the same type of gas. That is to say, the nozzles are configured to supply a reactant only.
“
In response, a “reactant” gas is subjective/broad and is simply applied in the Examiner’s rejection as a precursor chemical. 
Applicant states:
“
Further, the nozzle depicted in FIG. 8C of Takagi'17 is a single nozzle.
“
In response, the Examiner cannot find a claimed feature or line of argument to reference rearding this position.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.